MILLS, Judge.
Ward appeals the trial court’s order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
*438The motion for postconviction relief alleged ineffective assistance of trial counsel. Ward did not show that the omissions were substantial and serious deficiencies measurably below the standard expected of competent counsel or that the alleged deficiencies probably affected the outcome of the trial. Knight v. State, 394 So.2d 997 (Fla.1981).
The trial court’s denial of the motion for postconviction relief is affirmed.
SHIVERS and ZEHMER, JJ., concur.